
	
		I
		111th CONGRESS
		1st Session
		H. R. 2425
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. DeGette (for
			 herself, Mr. Castle,
			 Mr. Kirk, Mr. Becerra, and Mr.
			 Space) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to diabetes self-management training by designating certain
		  certified diabetes educators as certified providers for purposes of outpatient
		  diabetes self-management training services under part B of the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Diabetes Self-Management
			 Training Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Diabetes is widely recognized as one of the
			 top public health threats currently facing the United States. Approximately
			 24,000,000 people in the United States are currently living with diabetes, and
			 another 57,000,000 people in the United States have pre-diabetes, dramatically
			 raising their risk of developing diabetes, heart disease, and stroke. Three
			 million individuals with diagnosed diabetes receive no treatment for the
			 disease, and only about 56 percent of those newly diagnosed with diabetes
			 receive the type of diet and exercise counseling that are vital components of a
			 diabetes self management training (DSMT) regimen. The number of Americans
			 living with diabetes increased 50 percent between 1997–2004, and the Centers
			 for Disease Control projects that the prevalence of diagnosed diabetes in the
			 U.S. will increase 165 percent by 2050.
			(2)Diabetes costs the United States over $174
			 billion annually, with $116 billion attributed to direct medical costs
			 associated with diabetes care, and $58 billion attributed to indirect costs
			 associated with lost productivity. Eighteen percent of all Medicare
			 beneficiaries have diabetes, accounting for 32 percent of Medicare
			 spending.
			(3)Diabetes
			 self-management training, also called diabetes education, provides critical
			 knowledge and skills training to patients with diabetes, helping them identify
			 barriers, facilitate problem solving, and develop coping skills to effectively
			 manage their diabetes. A certified diabetes educator is a health care
			 professional, often a nurse, dietitian, or pharmacist, who specializes in
			 helping people with diabetes develop the self-management skills needed to stay
			 healthy and avoid costly acute complications and emergency care, as well as
			 debilitating secondary conditions caused by diabetes.
			(4)Diabetes
			 self-management training has been proven effective in helping to reduce the
			 risks and complications of diabetes. In 2002, the Diabetes Prevention Program
			 study conducted by the National Institutes of Health and the Centers for
			 Disease Control and Prevention found that participants (all of whom were at
			 increased risk of developing type 2 diabetes) who made lifestyle changes
			 reduced their risk of getting type 2 diabetes by 58 percent. Lifestyle
			 intervention worked in all of the groups but it worked particularly well in
			 people aged 60 and older, reducing the development of diabetes by 71 percent.
			 Similarly, studies have found that patients under the care of a certified
			 diabetes educator are better able to control their diabetes and report
			 improvement in their health status.
			(5)Lifestyle changes,
			 such as those taught by certified diabetes educators, directly contribute to
			 better glycemic control and reduced complications from diabetes. Evidence shows
			 that the potential for prevention of the most serious medical complications
			 caused by diabetes to be as high as 90 percent (blindness), 85 percent
			 (amputations), and 50 percent (heart disease and stroke) with proper medical
			 treatment and active self-management.
			(6)There are
			 currently more than 20,000 diabetes educators in the United States, most of
			 whom are certified diabetes educators credentialed by the National
			 Certification Board for Diabetes Educators. Eligibility for certification as a
			 diabetes educator by the National Certification Board for Diabetes Educators
			 requires prerequisite qualifying professional credentials in specific health
			 care professions and professional practice experience that includes a minimum
			 number of hours and years of experience in diabetes self-management training.
			 Diabetes educators certified by the National Certification Board for Diabetes
			 Educators must also pass a rigorous national examination and periodically renew
			 their credentials. Diabetes educators certified by the National Certification
			 Board for Diabetes Educators, and licensed by a State as a health professional,
			 are uniquely qualified to provide diabetes self-management training under the
			 Medicare program.
			(7)Enhancing access to diabetes
			 self-management training programs that are taught by Certified Diabetes
			 Educators is an important public policy goal that can help improve health
			 outcomes, ensure quality, and reduce escalating diabetes-related health
			 costs.
			3.Recognition of
			 certified diabetes educators as certified providers for purposes of medicare
			 diabetes outpatient self-management training services
			(a)In
			 GeneralSection 1861(qq) of the Social Security Act (42 U.S.C.
			 1395x(qq)) is amended—
				(1)in paragraph (1),
			 by inserting or by a certified diabetes educator (as defined in
			 paragraph (3)) after paragraph (2)(B); and
				(2)by adding at the
			 end the following new paragraphs:
					
						(3)For purposes of
				paragraph (1), the term certified diabetes educator means an
				individual who—
							(A)is licensed or
				registered by the State in which the services are performed as a health care
				professional;
							(B)specializes in
				teaching individuals with diabetes to develop the necessary skills and
				knowledge to manage the individual’s diabetic condition; and
							(C)is certified as a
				diabetes educator by a recognized certifying body (as defined in paragraph
				(4)).
							(4)(A)For purposes of
				paragraph (3)(B), the term recognized certifying body
				means—
								(i)the National
				Certification Board for Diabetes Educators, or
								(ii)a
				certifying body for diabetes educators, which is recognized by the Secretary as
				authorized to grant certification of diabetes educators for purposes of this
				subsection pursuant to standards established by the Secretary,
								if the
				Secretary determines such Board or body, respectively, meets the requirement of
				subparagraph (B).(B)The National
				Certification Board for Diabetes Educators or a certifying body for diabetes
				educators meets the requirement of this subparagraph, with respect to the
				certification of an individual, if the Board or body, respectively, is
				incorporated and registered to do business in the United States and requires as
				a condition of such certification each of the following:
								(i)The individual has
				a qualifying credential in a specified health care profession.
								(ii)The individual has
				professional practice experience in diabetes self-management training that
				includes a minimum number of hours and years of experience in such
				training.
								(iii)The individual
				has successfully completed a national certification examination offered by such
				entity.
								(iv)The individual
				periodically renews certification status following initial
				certification.
								.
				(b)GAO Study and
			 Report
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study to identify the
			 barriers that exist for Medicare beneficiaries with diabetes in accessing
			 diabetes self-management training services under the Medicare program,
			 including economic and geographic barriers and availability of appropriate
			 referrals and access to adequate and qualified providers.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report on the study
			 conducted under paragraph (1).
				(c)AHRQ Development
			 of Recommendations for Outreach Methods and Report
				(1)Development of
			 recommendationsThe Director of the Agency for Healthcare
			 Research and Quality shall, through use of a workshop and other appropriate
			 means, develop a series of recommendations on effective outreach methods to
			 educate primary care physicians and the public about the benefits of diabetes
			 self-management training in order to promote better health outcomes for
			 patients with diabetes.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Director of
			 the Agency for Healthcare Research and Quality shall submit to Congress a
			 report on the recommendations developed under paragraph (1).
				(d)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 diabetes outpatient self-management training services furnished on or after the
			 first day of the first calendar year that is at least 6 months after the date
			 of the enactment of this Act.
			
